Title: To James Madison from Charles W. Goldsborough, 9 November 1809
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Navy Department 9 Novr 1809
The most prompt attention shall be paid to your instructions; but permit me, sir, respectfully to observe, that it will take many days to prepare the statements required: those which can be furnished, by the Executive branch of the Department, shall be ready, by the time the Secretary of the Navy shall return—those which the Accountant alone can furnish may not be prepared at so early a day. But still, I confidently hope, that the whole will be prepared before the meeting of Congress; & that the Secretary of the Navy will have the honor of laying them, with the most satisfactory explanations, before you.
In the mean time, as there are some very urgent demands upon the Department, I shall not, I trust, be considered as presumptuous, in stating it as my opinion, that the public service would be promoted by an immediate transfer of funds; & I found this opinion upon the subjoined Estimate,
Monies required to pay drafts at this time actually made upon the Department on account of Repairs of vessels


Draft of Jas. Morrison—for yarns has been due for some days


6 344:50


Do. of Keith Spence. repairs of G. Boats


2 500.  


Do.   Do. Do.   do.


2 514.30


Do.   Do. Do   do all these drafts are now due


750.  


Requisition of Jno. Bullus see paper marked A


8 000.  


Requisition of T. Armistead. norfolk


 3 000  


all these are now due


$23 108:80


Probable wants





Replaceing the topmasts of the Constitution &c.

X
4 500.  



New rigging & Sails for the Wasp

X
7 000  


Extra Stores for the Jno. Adams

X
4 000  


Navy yards—Washn.—New York & Norfolk
}

11 000  


for other demands, from a distance which can not be foreseen
}
X
20 000  




total
69 608.80


The items marked thus X are wholly conjectural—we have no precise information of the wants of either of the vessels—all the information we have is, that the Constitution had several spars carried away, which have since been replaced, & for the expence of which we are daily expecting a requisition from the agent at Norfolk: that the Wasp requires overhawling in her sails & rigging; & with respect to the John Adams We know that, on such a voyage, extra stores, such as running rigging, canvas, spare spars &c are indispensible—& we have but a small portion of such stores on hand. It may not be improper for me here to state that the John Adams can proceed on the projected service, with as little extra expence as any other suitable vessel.
With respect to the appropriation for clothing of the Marine Corps, the deficit has arisen from the advanced price of cloths, woollens, & blankets—at the time the estimate for the year 1809 was made, it was supposed they could be purchased at the price then estimated—these articles however experienced a sudden rise. The whole wanted for this year has not been purchased; but the commandant has applied for permission to purchase them, & assured me that the men would suffer exceedingly if he should not be authorized to provide them.
In the hope, Sir, that these statements, altho’ hastily made & extremely incomplete, will satisfy you that I have not erred in the suggestion that the public service would be promoted by your making a transfer of funds immediately, I avail myself of the intimation which you have been pleased to give, in conclusion of your instructions, & transmit herewith the requisite form for your signature. I have the honor to be with the highest respect, Sir, Yr obt. servt.
Ch W Goldsborough
for
Paul Hamilton
 
[Enclosure]
A
Extract of a letter from John Bullus navy agent New York—dated Novr. 1st. 1809.

“I have found it necessary to draw for money under the head of ’Repairs’ to pay for supplies purchased previous to receiving your Circular letter of the 8th. August last, as well as to make purchase of Such articles as were immediately required for the different Vessels before they could go to Sea.”
